Per Curiam,
Plaintiff entered judgment against defendants on a bond accompanying a mortgage. On petition, a rule was granted to show cause why the judgment should not be opened and defendants let in to a defense. Depositions were taken by the parties, the main question being the authority of an attorney-at-law, as agent for plaintiff, to receive payments on account of the indebtedness and interest secured by the obligation. The testimony was conflicting to such extent that the court below in its opinion in making absolute the rule said: “We are of the opinion that the only way justice can be done in this case is by a full and fair trial before a jury.” In this conclusion, we concur.
Judgment affirmed.